

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT




This First Amendment to Stock Purchase Agreement (this "First Amendment ") is
dated August 22, 2006 and is by and among Colombia Goldfields, Ltd., a Nevada
corporation ("Buyer"), RNC (Colombia) Limited, a Belize corporation and its
wholly owned subsidiary, Compania Minera de Caldas, a Colombian corporation
("Caldas"), (together referred to herein as the "Company") and, Investcol
Limited, a Belize corporation ("Seller"). Certain other capitalized terms used
herein are defined in the Agreement (defined below).


RECITALS


WHEREAS, Buyer, Seller and Company entered into that certain Stock Purchase
Agreement dated as of January 13, 2006 ("Agreement");
and


WHEREAS, the parties desire to amend the capital stock purchase option
provisions pursuant to Section 2.3.2 and .3 of the Agreement.


TERMS


NOW therefore, for $10.00 and other good and valuable consideration, the receipt
and sufficiency of which is hereby conclusively acknowledged, the parties, agree
as follows:


1. Amendment to Section 2.3.2 of the Agreement. Section 2.3.2 of the Agreement
is hereby amended and restated in its entirety as follows:


2.3.2 Buyer shall have the option until December 31, 2006 to acquire from Seller
250 Shares (constituting 25% of the then issued and outstanding capital stock of
Company), free and clear of all Encumbrances in exchange for (i) 4,200,000
shares of Buyer Common Stock issued to Seller, (ii) a $5,000,000 non-interest
bearing loan to the Company to be fully paid no later than December 31, 2006;
provided, however, such funds are subject to call on a monthly basis by Company
(iii) $200,000 to Seller, and (iv) provide sufficient funds to the Company upon
terms satisfactory to Buyer to complete feasibility study.


2. Amendment to Section 2.3.3 of the Agreement. Section 2.3.3 of the Agreement
is hereby amended and restated in its entirety as follows:


"2.3.3  Buyer shall have the option until May 1, 2009 to acquire from Seller 250
Shares (constituting 25% of the then issued and outstanding capital stock of
Company), free and clear of all Encumbrances for a purchase price equal to 25%
of the value of Caldas determined by a bankable feasibility study certified by
Chlumsky, Armbrust and Meyer, Ltd., or other acceptable third party. The maximum
purchase price to be paid shall not exceed $15,000,000 plus 4,000,000 shares of
Buyer Common Stock.
 

--------------------------------------------------------------------------------


 
Payment of the purchase price can be made by Buyer in either cash or Buyer
Common Stock, or any combination thereof. A share of Buyer Common Stock shall be
valued at 90% of the average closing price of Buyer Common Stock as reported on
a national securities exchange or national market or quotation system, over the
30 day period immediately preceding the delivery to the Seller of notice of
intent to exercise the option by Buyer in conformity with the terms of the
Escrow Agreement annexed hereto as Exhibit "1".
 
3. Exercise of Capital Stock Purchase Option. Buyer hereby elects to exercise
the capital stock purchase option pursuant to Section 2.3.2 of the Agreement.
Upon signing of this First Amendment, Buyer shall deliver to Seller 4,200,000
shares of Buyer Common Stock and pay $200,000 to Seller.
 
4. Ratification; Entire Agreement; Recitals. Except as modified above, all other
terms and conditions of the Agreement are ratified and reaffirmed in their
entirety, and shall remain in full force and effect. This First Amendment and
the Agreement (including the Schedules attached to the Agreement and the
Recitals set forth above and in the Agreement) and other documents delivered
concurrently with the Agreement, contain the entire understanding of the parties
in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.
 
5. Amendment; Waiver. This First Amendment may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties.
 
6. Counterparts; Execution by Facsimile. This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart hereof by facsimile shall be effective as
manual delivery of an executed counterpart hereof.
 
[Signatures Begin on Following Page]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment and
Exercise to be executed the day and year first above written.
 


 
COLOMBIA GOLDFIELDS, LTD.
 
 
/s/ J. Randy Martin
By: J. R. Martin
Title: Chief Executive Officer
 
INVESTCOL LTD.
 
 
/s/ Thomas W. Lough
By: Thomas W. Lough
Title: President
 
RNC (COLOMBIA) LIMITED
 
 
/s/ Ian Park
By: Ian Park
Title: President
 